*1044OPINION.
Green:
Under the laws of the State of Nevada, as well as the laws of most of the other western States, the locator of a mining; claim may lose the claim and all rights therein by abandonment. Weill v. Lucerne Mining Co., 11 Nev. 200; Mallett v. Uncle Sam Gold, etc., Mining Co., 1 Nev. 188. This taxpayer abandoned the claim in 1919, and consequently lost all his rights therein in that year. His loss resulting therefrom, being properly deductible only in the year in which sustained, should be deducted in 1919.